Holmes, J.,
dissenting. While I agree with much of the analysis set forth in Justice Wright’s concurring and dissenting opinion, I am compelled to dissent entirely from the majority determination in this case. The decision of the Industrial Commission granting compensation for permanent loss of vision, under R.C. 4123.57(C), is fully incorrect.
The commission in its decision, contrary to the decision of the court of appeals below, did not base its findings upon “some evidence” which may have included the findings of Drs. Andrew, Fowler and Helman. Instead, the commission asserted, as a matter of law, “that surgical repair of vision is ‘correction’ for purposes of R.C. Section 4123.57(C), and not taken into account in making an award under that section.” Such a per se rule is violative of the statute which mandates that no loss is a compensable loss unless it is shown to be permanent.
While I would not disagree with a decision predicated upon a weighing of conflicting evidence that particular surgery in a particular case either did or did not eliminate a loss, there is no doubt whatsoever that the term “permanent” cannot rationally be applied to a former injury in part of the body, when that part has thereafter been surgically renewed. The per se rule adopted by the commission and the majority opinion violates the legislative mandate that temporary injuries, i.e., those of limited duration, receive separate treatment. R.C. 4123.56. By refusing to recognize that *243surgery may ameliorate particular injuries, including those at issue, the majority has not only directed surgical cures out of the analysis but has allowed the term “permanent loss” to fully encompass an injury of limited duration.
The operation at issue, a keratoplasty, requires the transplantation of a living organ, the cornea, into the eye of one whose cornea has been injured or destroyed. Thereafter, the successfully implanted organ receives nourishment and oxygen from the blood of the recipient through the eye’s pre-existing blood vessels. If injured, it heals itself.7 It functions as, and becomes in fact, a living part of the recipient’s living tissues, thus eliminating the prior loss. Consequently, to classify the results of this operation as a mere “correction to vision, ” in the same category as a pair of glasses, ignores the obvious intent of the statute as well as its particular terms.
Moreover, the majority’s characterization of keratoplasties as failing to “eliminate the loss” because of uncertainties in “the current state of the medical art” ignores the reality that such operations have been regularly performed as standard medical procedure since the 1940s.8 Nor has the “current state of the medical art” diminished Stover’s expectations and efforts at surgically obtaining normal, healthy eyes, since he had another transplantation surgery immediately following the Industrial Commission’s award to him for permanent loss. As a matter of scientific fact, a successful keratoplasty will eliminate, on a permanent basis, any organic loss which Stover originally experienced. To the degree the new corneas do not provide the previously enjoyed standard of vision, their function may be corrected by artificial lenses, i.e., glasses.
The term “uncorrected vision” is the statutory base line for measuring the amount of damage to an eye. R.C. 4123.57(C). The majority would apply the term solely to that vision existing immediately following the injury, thus considering all surgeries to be of the same category as eyeglasses, i.e., corrections to vision. This interpretation will of course strain the statute to beyond the breaking point and strongly suggest a redraft by the General Assembly. Actually, the statute uses the term “uncorrected vision” in the present tense, tying it to the date of evaluation of the injury. That being so, the commission is required to evaluate the applicant’s vision on the date presented. Since the statute requires that the vision be so measured absent such corrections, whatever is comprehended by the term “correction” must, of necessity, refer to something then separate and apart from the vision itself. Vision, on the other hand, is that which the living eye sees. As previously mentioned, the cornea is a liv*244ing organ, part of a larger organ, the eye. Whatever, therefore, is intended by the term “uncorrected vision,” cannot be meant to exclude that which the unaided, living tissue of the eye perceives.
I would therefore reverse the commission’s pronouncement of new law and would require proof of permanent injury to both eyes. Accordingly, I dissent.

 See, generally, Mayer, Corneal Transplants, 1967 Medical Trial Technique Quarterly 107.


 Id. at 112.